Citation Nr: 1648332	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-47 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (though jurisdiction lies with the Roanoke, Virginia RO).

In July 2009, the Veteran and his spouse testified before a Decision Review Officer (DRO) in a hearing held at the RO.  A transcript of the hearing is of record.

The Veteran requested a Board hearing on his December 2009 VA Form 9.  He was scheduled for a Board hearing in September 2015, but via August 2015 correspondence canceled the scheduled hearing.   

A November 2015 Board decision denied entitlement to service connection for peripheral neuropathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court remanded the issue on appeal for action consistent with terms of an August 2016 Joint Motion for Partial Remand (JMPR).  

Subsequent to the most recent Supplemental Statement of the Case issued in March 2015, additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such documents are considered evidence, as the Veteran's claim is being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy.  He was afforded a VA examination in October 2009.  A diagnosis was noted of "[m]oderate peripheral neuropathy of both lower extremities."  A negative opinion was provided as to whether the Veteran's peripheral neuropathy was related to his active service.  The examiner's rationale was that "[i]n review of his military medical records, I did not find any indication of peripheral neuropathy occurring during his time in military service" and that "[t]he Veteran also stated, 'I saw no one about my peripheral neuropathy while I was in the service or since I've been out of the service.'"  A May 2014 QTC examiner performed a records review (herein May 2014 VA opinion) and stated that there were "no signs or symptoms, diagnosis and treatment related to [peripheral neuropathy] early onset found during this review" and that there was not any "objective or lay evidence in the Claims Folder that suggests [peripheral neuropathy] manifested itself during military service or prior to May 6, 1976."  

The August 2016 JMPR discussed the October 2009 VA examination report and May 2014 VA opinion outlined above and stated "[c]ontrary to the above, [the Veteran] told the September 2009 examiner that the 'peripheral neuropathy in his lower extremities started in 1969'" and that "[i]n addition, [the Veteran] testified that his peripheral neuropathy started '[a]bout a year, between a year and two years' after service, that he saw a doctor for it in 1970 or 1971, and that [the Veteran] has continued to have the condition since then."  The referenced testimony was from the July 2009 DRO hearing.  Specifically, the Veteran testified that the first time he saw a doctor for this problem after getting out of the service was in 1970 or 1971 and that the doctor he saw "has passed, and I couldn't get any records."  The Veteran also testified that this problem has "been fairly consistent all the way up through until today."

Following discussion of the October 2009 VA examination report and May 2014 VA opinion, the August 2016 JMPR stated that "[t]he parties agree that remand is required because both examiners failed to consider [the Veteran's] lay statement and testimony and relied on an absence of contemporaneous medical evidence."  In this regard, the JMPR also stated, citing to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that "[t]he absence of contemporaneous medical evidence is not a sufficient basis for a negative nexus opinion when the examiner fails to consider lay statements."  The JMPR then stated that "the parties agree that remand is required to obtain a new VA medical examination and opinion.  The new opinion must take into consideration [the Veteran's] lay statement and testimony and be supported by an adequate rationale."  The JMPR also elsewhere stated that "the Board failed to satisfy the duty to assist" and that "[s]pecifically, the Board erred in finding that the September 2009 examination and the May 2014 medical opinion were adequate and in failing to remand [the Veteran's] peripheral neuropathy claim for a new medical examination and opinion."

In accordance with the JMPR, remand is required to afford the Veteran a new VA examination and to obtain a new opinion.  

Also, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from March 2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from March 2015).

2.  Afford the Veteran a VA examination with respect to his peripheral neuropathy of the lower extremities.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran had manifestations of peripheral neuropathy within a year of separation).  If so, the examiner is asked to describe the disability picture associated with such manifestations.

While review of the entire claims folder is required, attention is invited to the Veteran' lay statements and testimony regarding the onset of peripheral neuropathy and continuity of symptomatology since that time and initial treatment for such condition.  In accordance with the August 2016 JMPR, the examiner "must take into consideration [the Veteran's] lay statement and testimony."  The examiner is invited to review the separation examination and note whether the in-service findings were consistent with neuropathy.   The examiner is also requested to review the Agent Orange examination contained in VBMS with a receipt date of January 17, 1986 (the actual examination may be 1979).

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed herbicide exposure.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




